Citation Nr: 9936085	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-16 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967 and from February 1971 to February 1972, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
of entitlement to a rating in excess of 50 percent for his 
service-connected PTSD.  The veteran timely appealed this 
determination to the Board.

In July 1998, the RO received the veteran's formal 
application for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU); 
the veteran's sole service-connected disability is PTSD.  
Thereafter, in an October 1998 rating action, the RO denied 
the veteran's claim of entitlement to these benefits, and the 
veteran was notified of the determination the following 
month.  In written argument dated in July 1999, the veteran's 
representative took issue with that determination and 
specifically requested that the July 1999 argument be 
"perceived" as a Notice of Disagreement (NOD) with respect 
to the veteran's claim for TDIU benefits.  The Board accepts 
the July 1999 written argument as an NOD with respect this 
claim pursuant to 38 C.F.R. § 20.201 (1999).  To date, 
however, the RO has not issued to the veteran a Statement of 
the Case (SOC) with respect to this claim.  Under these 
circumstances, the Board ordinarily is required to remand the 
claim to the RO for the issuance of a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Here, however, in light of the following decision, in which 
the Board grants entitlement to a 100 percent rating for the 
veteran's PTSD, doing so is not warranted as the TDIU claim 
is moot.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).

In October 1999, the veteran and a friend, accompanied by the 
veteran's accredited representative, presented testimony to 
the undersigned Board Member at a video-conference hearing.  
At the hearing, the undersigned Board Member granted the 
veteran's request that the record be held open for thirty 
days for the submission of pertinent evidence.  Later that 
same month, the veteran submitted, accompanied by a waiver of 
RO consideration, a copy of a March 1994 determination of the 
Social Security Administration (SSA) and supporting 
documentation; a February 1999 VA hospitalization report; and 
VA outpatient treatment records, dated from June to September 
1999, including a September 1999 Vet Center report.  This 
evidence will be considered by the Board in connection with 
the instant appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is manifested by frequent nightmares, 
flashbacks, intrusive thoughts, irritability, impaired 
concentration and impulse control, with periods of violent 
behavior, near-continuous depression, anxiety, chronic sleep 
impairment, survivor guilt, an exaggerated startle response, 
difficulty adapting to stressful situations, suicidal 
ideation, auditory hallucinations and severe social 
isolation.

3.  The veteran has not worked since 1994, is currently in 
receipt of disability benefits from the SSA due solely to his 
psychiatric disabilities, and VA examiners have essentially 
indicated that his PTSD renders him unable to obtain or 
retain employment.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.7, 4.16(c), 4.125, 4.130, 4.132, 
Diagnostic Code 9411 (1996, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a rating decision dated in July 1994, the RO established 
service connection for PTSD and assigned the current 50 
percent evaluation, effective May 19, 1993.  In August 1996, 
the veteran's claim for an increased rating for this 
disability was received at the RO.

During the course of this appeal, the veteran underwent VA 
psychiatric examinations in August 1996 and September 1998.  
Also of record are numerous lay statements, which were 
received at the RO in December 1997 together with his NOD; VA 
outpatient treatment records and reports from the Huntington 
and Beckley, West Virginia, VA Medical Centers, as well as 
from the Vet Center in Princeton, West Virginia, dated from 
February 1995 to September 1999; a VA hospitalization report, 
which shows that the veteran was hospitalized to treat his 
PTSD from January 19 to February 5, 1999; a transcript of the 
testimony of the veteran and a friend, at a hearing conducted 
in October 1999 before the undersigned Board Member; and 
statements of the veteran and his accredited representative.

During the August 1996 VA psychiatric examination, the 
veteran provided a history of having served in combat while 
in Vietnam.  In addition, he reported that he was 
incarcerated from October 1987 to December 1988 as a result 
of his manslaughter conviction.  The veteran also discussed 
his employment history, which included working at Sammons 
Surveying Company in Dilbert, West Virginia, and in coal 
mines; he said that he last worked in 1994.  He also reported 
that, since 1994, he was receiving disability payments from 
the SSA.

The veteran indicated that his PTSD was manifested by 
flashbacks, especially when he was in a group setting, 
depression, daily intrusive thoughts about his Vietnam 
experiences, nightmares on a "regular" basis, and sleep 
disorder.  In addition, he stated that he had been divorced 
three times, that he currently lived alone "in the 
country," and that he came from a large family, which he 
relied on for support.  He indicated, however, that he 
isolated himself and that his primary social relationship was 
with his girlfriend.  The veteran also reported that he was 
never able to feel secure, and that upon hearing noises, he 
locates his gun and "pulls guard duty around his house."  
In addition, he stated that, although subsequent to service 
he used alcohol to treat his psychiatric problems, since his 
incarceration, he had ceased doing so.  

The examiner  indicated that the veteran's speech quality was 
normal and relevant, that he was oriented to time, place and 
person, and that his memory was intact.  In addition, the 
examiner commented that the veteran's mood was euthymic and 
that his affect was broad.  He also stated that the veteran 
acknowledged having suicidal ideation in the past, but that 
he denied having any currently.  In addition, notwithstanding 
the veteran's manslaughter conviction, which the veteran 
indicated occurred in "self-defense," the examiner noted 
that the veteran had no history of having any homicidal 
ideation.  He also denied psychotic symptoms.  The examiner 
indicated, however, that the veteran suffered from auditory 
hallucinations, including hearing people speak Vietnamese.  
He also reported that the veteran had a history of being 
"explosive," and that he had been both verbally and 
physically violent in the past year.  The examiner assessed 
the veteran's insight and judgment as fair.  No diagnostic 
tests were administered, and the examiner diagnosed the 
veteran as having PTSD; no other psychiatric or physical 
disability was diagnosed.  

In December 1997, the RO received lay statements from two of 
the veteran's nephews (JT and TS), his brother, his 
girlfriend and his pastor.  In his November 1997 statement, 
JT reported that, despite trying very hard and going to 
counseling session, his uncle was unable to "adjust and live 
a normal life" due to his traumatic experiences in Vietnam.  
In addition, in an undated statement, the veteran's brother 
indicated that, prior to his military service, the veteran 
had a "great personality" and was ambitious and a "hard 
worker."  He further stated that, subsequent to his return 
from service, the veteran was withdrawn, would become angry 
at the "smallest provocation," and was unable to cope with 
daily life.  The veteran's brother added that the veteran was 
not capable of having long-term relationships or "function 
normally in society."

In her November 1997 statement, the veteran's girlfriend, who 
later testified at the October 1999 hearing, wrote that, 
during their eight-year relationship, she witnessed the 
veteran's "explosive anger" violent behavior and "extreme 
depression" on numerous occasions.  She also indicated that 
the veteran had a preoccupation with Vietnam and that he 
suffered from recurrent flashbacks, nightmares and intrusive 
thoughts about his Vietnam experiences.

In his November 1997 lay statement, the veteran's other 
nephew, TS, indicated that he owned and operated several 
companies, and that for a brief period, he had employed his 
uncle because he wished to provide him with an opportunity to 
work.  He stated that, although the veteran was a good 
worker, he was unable to communicate effectively with any of 
the other workers.  TS further reported that the veteran 
"could be provoked by the slightest nuance and became very 
belligerent if you gave him any directions regarding his 
work."  In addition, his nephew stated that the veteran was 
not tolerant of any criticism and was "very isolated" from 
other workers.  He further reported that the veteran was also 
depressed and volatile on numerous occasions.  In sum, he 
said "Because of [the veteran's] inability to conform or 
communicate, his employment with me was short lived."  

On a personal note, TS said that he was very proud of his 
uncle's Vietnam service, but regretted that he was no longer 
close to him, and characterized him as a "different person" 
since his return.  In this regard, he reported that he had 
witnessed the veteran have hallucinations and had attempted 
to restrain him when he thought Viet Cong were hiding behind 
cars.  His nephew added that the veteran was unable to 
function socially.

In his November 1997 lay statement, the veteran's pastor 
reported that he had known the veteran since January 1991.  
He stated the veteran was "a likable fellow," although 
getting to know him was "quite difficult."  He described 
the veteran as "very withdrawn" and indicated that he 
socialized "very little."  The veteran's pastor further 
stated that the veteran was preoccupied with his experiences 
in Vietnam, and that all conversations ultimately ended up 
turning to the war's effect on him.  He added that the 
veteran was taking medication to treat his psychiatric 
disability, and that he has tried to help him by establishing 
a personal relationship with him.  He reported, however, 
that, overall, the veteran had not improved much from the 
time they first met.

VA outpatient treatment records and reports from the VA 
Medical Centers in Huntington and Beckley, West Virginia, and 
from the Vet Center in Princeton, West Virginia, dated from 
February 1995 to August 1998, reflect that the veteran was 
seen on numerous occasions for complaints and treatment of 
psychiatric problems.  The records show that his PTSD was 
noted to be manifested by depression, intrusive thoughts, 
flashbacks, nightmares, irritability, anxiety, survivor 
guilt, an inability to trust others, social isolation, "a 
feeling of emptiness" and sleep disorder.  In addition, the 
records reflect that he was treating the disability with 
various medications.  Further, although none of the examiners 
discussed the severity of the veteran's PTSD, in July 1997, a 
GAF score of 54-55 was assigned, in November 1997, another 
examiner estimated his GAF score as 60.  In addition, in 
February 1998, an examiner commented that the veteran's PTSD 
seemed to have improved, and he assigned a GAF score of 65; 
however, in doing so, he indicated that the veteran spent 
most of his time "around the house."  

In September 1998, the veteran was afforded another VA 
psychiatric examination.  During the examination, the veteran 
complained that the disability was productive of depression, 
anxiety, nightmares, anger, hostility, depression, anger, 
"explosive behavior," chronic sleep impairment and a 
feeling that he was "worthless and useless."  He also 
indicated that he felt that the disability had worsened.  The 
examiner reported that he had reviewed the veteran's claims 
folder, and stated that it showed that the veteran was 
currently treating his PTSD with psychiatric medications.  In 
addition, he reported that the veteran had not been 
hospitalized for his "nerves."  The examiner also noted the 
veteran's employment and marital histories.

The examiner reported that the veteran was neat, tidy and 
cooperative and that his speech was clear, although it lacked 
"spontaneity."  He further noted that the veteran was 
"explosive and agitated at times."  The examiner indicated 
that the veteran's abstract thinking revealed some 
concretization, and that he was guarded and suspicious.  The 
examiner further reported that there was no evidence of 
active homicidal or suicidal ideation, a psychosis or a 
thought disorder.  The examiner diagnosed the veteran as 
having moderate to moderately severe PTSD and estimated that 
his GAF score was 65-70.  In addition, on Axis II, he noted a 
history of alcoholism, and on Axis III, he noted "explosive 
type, especially under stress," history of a head injury in 
1982 following a "car wreck," and a history of a peptic 
ulcer; no other psychiatric or physical disorders were 
indicated.  Moreover, subsequent to offering the diagnosis 
and GAF score, the examiner commented that the veteran's 
prognosis for gainful employment and rehabilitation services 
was poor, given his age, physical illness and condition.

As noted above, in October 1999, the veteran and his 
girlfriend testified via video-conference at a hearing held 
before the undersigned Board Member.  During the hearing, the 
veteran pointed out that the SSA had found him to be 
unemployable due to his psychiatric disability and maintained 
that a higher rating was warranted because of his 
unemployablity and social isolation.  In this regard, he 
described a long history of losing jobs due to symptomatology 
attributable to his PTSD, including violent outrages and 
behavior, an inability to get along with co-workers and 
difficulty with "authority" figures.  The veteran further 
reported that, due to his PTSD, he suffered from recurrent 
nightmares, flashbacks, intrusive thoughts and panic attacks 
regarding his Vietnam experiences, as well as sleep disorder 
and survivor guilt.  In this regard, the veteran indicated 
that certain smells, such as those of mud, earth and water, 
can trigger flashbacks of these experiences.  He also stated 
that he was generally very depressed, and at times, suicidal, 
and that he spent most of his time at home, alone.  In this 
regard, he testified that, only at home does he feel safe.  
Further, he reported that, at night, he grabs his gun when he 
hears any noises.  

With respect to social impairment, the veteran testified that 
his girlfriend was his "only" friend."  In addition, he 
said that he not only has no other friends, but also did not 
go to restaurants or movies and only rarely accompanied his 
girlfriend to church.  He also indicated that he was very 
reliant on her to organize his life, including matters 
relating to his meals and personal hygiene.  In addition, he 
stated that, although he enjoyed hunting prior to his Vietnam 
service, he no longer engaged in that activity because he is 
afraid of being ambushed.

At the hearing, his girlfriend testified that, despite being 
in a relationship with the veteran for approximately nine 
years, she was unable to live with him because of his 
explosive and violent behavior.  In addition, she reported 
that the veteran was not really capable of taking care of 
himself, and explained that she did most of the driving 
because the veteran's concentration was impaired, and that 
she prepared all his meals because he was very forgetful.  
She added that she was unable to rely on him for 
"anything," that only occasionally did he travel to her 
house, and that she never entertained her friends at his 
home.

In numerous statements, the veteran essentially reported that 
his PTSD was productive of daily flashbacks, recurrent 
nightmares, anxiety, sleep disorder, irritability, and social 
withdrawal, which resulted in severe social and industrial 
impairment.  In addition, he maintained that, due to his 
PTSD, he was unable to work or relate to others, and as such, 
a higher rating was warranted.  In addition, his 
representative argued that his PTSD justified at least a 70 
percent evaluation, and that in light of his unemployability, 
a total schedular rating was warranted.

As noted in the introduction to this decision, at the hearing 
the undersigned Board Member granted the veteran's request 
and agreed to hold the record open for thirty days so that he 
could submit pertinent evidence directly to the Board for its 
consideration, which the veteran did later that same month.  
The evidence includes a copy of a March 1994 determination of 
the Social Security Administration (SSA) and supporting 
documentation; a February 1999 VA hospitalization report; and 
VA outpatient treatment records dated from June to September 
1999, including a September 1999 Vet Center report.

In a March 1994 decision, the SSA determined that the veteran 
was unable to work due to two disabilities, PTSD and 
generalized anxiety disorder; no physical disabilities were 
noted.  In awarding entitlement to these benefits, the SSA 
noted that the medical evidence showed that, as a result of 
his psychiatric disabilities, and primarily due to his PTSD, 
he suffered from nightmares, sleep disorder, an inability to 
concentrate and panic attacks explosive behavior, flashbacks, 
sleep disorder with nightmares and profuse sweating, poor 
concentration, and an exaggerated startle response that made 
him very sensitive to external stimuli.  In addition, 
according to the determination, the veteran's history of 
alcohol abuse, relationship difficulties and unemployment 
were consistent with his PTSD.  The evidence also revealed 
that the veteran was anxious and had poor social judgment, 
and a mental assessment revealed that the veteran had no 
ability to deal with supervisors or to relate predictably in 
social situations.  Further, the evidence showed that he had 
a poor ability to deal with work stresses; to understand, 
remember and carry out complex job instructions; to behave in 
an emotionally stable manner; and to demonstrate reliability.  
The evidence further disclosed that the veteran had only a 
fair ability to follow work rules, relate to co-workers; deal 
with the public; understand, remember and carry out detailed, 
but not complex, job instructions; and to maintain personal 
appearance.  

The February 1999 VA hospitalization report reflects that the 
veteran was hospitalized from January 19 to February 5, 1999, 
to treat his PTSD.  In the discharge summary, the physician 
observed that the veteran was in receipt of disability 
benefits from the SSA and that he lived alone, although he 
had relatives who resided nearby.  During the 
hospitalization, the veteran reported re-experiencing combat 
trauma from Vietnam, and that the symptomatology associated 
with this phenomenon included flashbacks, nightmares, 
insomnia, isolation and irritability.  In addition, the 
physician reported that a mental status examination that was 
administered during the hospitalization revealed that the 
veteran had nightmares and intrusive memories, and that he 
was very irritable.  The physician also reported that the 
veteran had lost numerous jobs due to altercations, and that, 
on occasion, he had suicidal ideation.  In addition, he noted 
that the veteran lived alone but that he had a supportive 
family, which he indicated was a big source of help in recent 
years.  The physician also reported that the veteran took 
various medications to treat his PTSD symptomatology.  At 
discharge, the sole psychiatric diagnosis was PTSD.  In 
addition, the examiner assigned a GAF score of 40 and 
explained that the veteran was not able to function well 
socially or avocationally.  He also recommended that the 
veteran continue to be seen by VA on an outpatient treatment 
basis and that he take the prescribed medications.

The VA outpatient treatment records, dated from June to 
September 1999, reflect that the veteran continued to be seen 
on a regular basis for treatment of various symptoms 
attributable to his PTSD, including insomnia, irritability, 
social isolation, suicidal isolation, feelings of 
hopelessness and helplessness, depression, flashbacks and 
nightmares.  In addition, in June 1999, an examiner assigned 
a GAF score of 40; in August 1999, his GAF score was 
estimated to be 53.  

Finally, also of record is the September 1999 Vet Center 
report.  In the report, the examiner stated that, despite 
receiving regular outpatient treatment, including psychiatric 
medications, the veteran suffered from "classic" PTSD 
symptoms such as depression, nightmares, flashbacks, sleep 
disturbances, "anger-rage" attacks, intensive intrusive 
thoughts, survivor guilt, loss of interest in significant 
activities, social isolation, and avoidance of feelings and 
personal relationships.  In addition, he said that the 
veteran had impaired short-term memory, a flattened affect 
and low self-esteem.  He stated, however, that the veteran 
received "good support" from his girlfriend, who the 
veteran described as "very understanding."  In this regard, 
he indicated that the veteran had difficulty expressing his 
feelings with family; he also avoided watching television 
news.  In addition, the examiner noted that the veteran 
isolated himself in his bedroom or any place where he was 
able to be alone.  The examiner also provided an overall 
assessment of the veteran, in which he reported that the 
veteran has not shown any improvement, and that, if anything, 
the disability had worsened.  The diagnosis was chronic, 
severe PTSD; a GAF score was not offered.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to increased rating for his PTSD is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.  
In this regard, the Board observes that, although some of 
supporting medical documents relied upon by the SSA when it 
made its decision have not been associated with the claims 
folder, the Board concludes that in light of the following 
decision establishing a 100 percent evaluation for the 
veteran's service-connected PTSD, the veteran has not been 
prejudiced by the Board's review of the claim on the basis of 
the current record.  See Allday v. Brown, 7 Vet. App. 517, 
530 (1995) (the duty to assist does not extend to seeking 
records that would make no difference in the outcome of this 
appeal).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is rated as 50 percent 
disabling under Diagnostic Code 9411 of the Rating Schedule.  
The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities, to include PTSD.  61 Fed. Reg. 
52,695 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the RO has 
considered the claim under the former and revised criteria 
(see the October 1998 Supplemental Statement of the Case), 
there is no prejudice to the veteran in the Board doing 
likewise, and applying the more favorable result.

Under the former criteria, a 50 percent evaluation was 
assigned where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  To 
warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Such criteria provided three independent 
bases for granting a 100 percent disability evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In addition, 38 C.F.R. § 4.16(c) (West 1996), which was 
repealed when the revised criteria for rating psychiatric 
disabilities became effective, provided that where the 
veteran's only service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

Under the revised criteria, a 50 percent evaluation is 
warranted for PTSD when the disorder causes occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumulatory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 evaluation is warranted when a veteran's 
PTSD creates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

After a careful review of the record, and upon the resolution 
of all reasonable doubt in the veteran's favor, the Board 
finds that the evidence of records supports a grant of a 100 
percent evaluation for the veteran's service-connected PTSD 
under the former schedular criteria.  In reaching this 
determination, the Board notes that it is based primarily on 
records and reports that were associated with the claims 
folder subsequent to the veteran's October 1999 video-
conference hearing, and thus were not previously considered 
by the RO.

The evidence, in the form of VA medical records and reports, 
lay statements, hearing testimony, shows that veteran's PTSD 
is manifested by frequent nightmares, daily intrusive 
thoughts, flashbacks, irritability, impaired concentration 
and impulse control, with periods of violent behavior, near-
continuous depression, anxiety, chronic sleep impairment, 
survivor guilt, an exaggerated startle response, difficulty 
adapting to stressful situations, suicidal ideation, auditory 
hallucinations and social isolation.  These findings support 
a finding that, due to his PTSD, the veteran suffers from 
severe impairment in his ability to establish and maintain 
effective or favorable relationships, thus warranting a 70 
percent evaluation under both the former and revised 
regulations.  Indeed, the record reflects that he has only 
one such relationship, with his girlfriend, upon whom he is 
very dependent, and even with whom there are barriers due to 
his violent and explosive behavior.  In addition, she 
testified that, despite being in a relationship with the 
veteran for approximately nine years, she was unable to live 
with him because of his PTSD symptomatology, i.e., his 
explosive and violent behavior.

However, evaluating the veteran's occupation impairment 
solely under the former criteria, the Board concludes that 
the evidence also demonstrates that, at the very minimum, he 
is severely impaired, and resolving all reasonable doubt in 
his favor, finds that, due to his service-connected 
psychiatric disability, he is demonstrably unable to obtain 
or retain employment, thus warranting a 100 percent 
evaluation under Diagnostic Code 9411.  See Johnson, 7 Vet. 
App. at 97; 38 C.F.R. § 4.16(c).  In reaching this 
determination, the Board points out it is charged with the 
duty to assess the credibility and weight given to evidence.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this role, the 
Board finds particularly probative the lay statement 
submitted by one of the veteran's nephews, TS; the February 
1999 VA hospitalization report; the recently associated VA 
outpatient treatment records; the March 1994 decision of the 
SSA; the October 1999 hearing testimony offered by the 
veteran and his girlfriend; and the September 1998 VA 
psychiatric examination report.

In his lay statement, TS reported, as did the veteran's other 
nephew, brother, girlfriend as pastor, that due to his PTSD, 
the veteran was essentially unable to function on his own and 
thus incapable of working.  However, TS also indicated that 
he owned several companies, and in an effort to help his 
uncle, he provided him a job.  In addition, he stated that 
despite his best efforts, even he was unable to retain him as 
an employee for more than a brief period due to 
symptomatology that is attributable to his PTSD.  In this 
regard, he cited to the veteran's inability to communicate 
effectively with any of the other workers or conform his 
behavior to a workplace setting.  In this regard, he noted 
the veteran's extreme irritability, belligerence and 
volatility at the job, as well as his depression and 
isolation from the other workers.  

As noted above, the February VA hospitalization report, as 
well as a June 1999 VA outpatient treatment record, both 
reflect that the veteran was assigned a GAF score of 40, 
which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), reflects some impairment in 
reality testing or communication (e.g., speech is at times 
illogical obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., avoids friends, neglects 
family, and is unable to work).  Indeed, the February 1999 
hospitalization report, which the Board finds particularly 
persuasive, as it was prepared subsequent to the veteran's 
sixteen day hospitalization, during which time he was 
presumably observed on numerous occasions and for extended 
periods of time, indicates that the veteran was not able to 
function well socially or industrially.

The March 1994 SSA determination also supports the finding 
that the veteran is unemployable due to his service-connected 
PTSD.  In addition, after listing many of his psychiatric 
symptoms, SSA indicated that his unemployment was consistent 
with his PTSD.  In doing so, SSA reported that the veteran 
had a poor ability to deal with work stresses; to understand, 
remember and carry out complex job instructions; to behave in 
an emotionally stable manner; and to demonstrate reliability.  
The evidence further disclosed that the veteran had only a 
fair ability to follow work rules, relate to co-workers; deal 
with the public; understand, remember and carry out detailed, 
but not complex, job instructions; and to maintain personal 
appearance.  Significantly, according to the determination, 
the veteran was unable to work due to only one other 
disability, generalized anxiety disorder; no physical 
disabilities were noted.  In this regard, the Board notes 
that, in Mittleider v. West, 11 Vet. App. 181 (1998), the 
United States Court of Veterans Appeals (now known as United 
States Court of Appeals for Veterans Claims) (Court) held 
that when it is not possible to separate the effects of 
service-connected and nonservice-connected psychiatric 
conditions, i.e., between PTSD and generalized anxiety 
disorder, VA regulations clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
Id. at 182.

Further, the September 1998 VA psychiatric examination report 
reflects that the examiner assigned the veteran a GAF score 
of 65-70, which according to DSM-IV, indicates mild to 
moderate psychiatric symptomatology.  However, the examiner 
diagnosed him as having moderately severe to severe PTSD, and 
commented that veteran's prognosis for gainful employment and 
rehabilitation services was poor, given his age, physical 
illness and condition; however, no other current disability, 
psychiatric or physical, was diagnosed.  In addition, without 
any explanation, he included on Axis III a diagnosis of 
"explosive type, especially under stress."  As such, 
notwithstanding the GAF score he assigned, it appears that 
the examiner found the veteran's PTSD to be quite disabling, 
both socially and industrially.

Finally, the Board finds the testimony offered by the veteran 
and his girlfriend at the October 1999 to be persuasive and 
supportive of the instant determination.  The testimony 
reflects that the veteran is extremely isolated socially due 
to his PTSD, and that the disability is manifested by, among 
other things, severe irritability and explosive behavior, 
panic attacks, nightmares, sleep disorder, flashbacks and 
intrusive thoughts.  In addition, these symptoms are 
consistent with his testimony that he lost numerous jobs due 
to his PTSD symptomatology, and thus supports the Board's 
findings, as well as that of the SSA, that the veteran is 
unemployable due to his psychiatric problems.

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran is demonstrably unable to obtain or retain 
employment due to his PTSD; as such, the former criteria for 
a 100 percent evaluation are met.  As the veteran is deemed 
entitled to the maximum assignable schedular evaluation under 
the former criteria, consideration of whether the veteran's 
PTSD also warrants a total schedular evaluation under the 
revised criteria is unnecessary.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for PTSD is granted.



		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals


 

